Citation Nr: 0727861	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1963 to 
August 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.  During the pendency of this appeal, 
the veteran's service connection claim for bilateral hearing 
loss was granted.  This May 2005 decision represents a 
complete grant of the issue on appeal and therefore this 
issue is no longer before the Board.


FINDINGS OF FACT

1.  The veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The veteran is not shown to have been exposed to an 
herbicide agent during active military duty.

3.  The veteran does not have diabetes mellitus that is 
related to his military service.

4.  The veteran has tinnitus that is likely related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, February 2005 and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
reviews of each issue and the text of the relevant portions 
of the VA regulations.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical and personnel 
records, and VA medical records.  VA has no duty to inform or 
assist that was unmet.



II.  Diabetes Mellitus

The veteran claims that he was exposed to herbicides during a 
period of temporary duty in the Republic of Vietnam, which 
exposure led to diabetes mellitus.  Specifically, the veteran 
alleges that while stationed in Thailand, he was sent to 
Vietnam for approximately 3 weeks during the time frame of 
1964-1965, as part of a road construction crew, and that 
during this time period he was exposed to Agent Orange.  In 
this regard, it should be noted that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service or is presumed to have 
been so exposed, certain diseases, including type II diabetes 
mellitus, are presumed to be incurred in or aggravated by 
service if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  Additionally, if diabetes 
mellitus is shown to have been manifested to a compensable 
degree within one year of qualifying active military service, 
it may be presumed to have been incurred in or aggravated by 
active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) 
(2006).  

The Board finds that the veteran's claim fails on a 
presumptive basis for exposure to herbicides because no 
evidence of record establishes that the veteran had actual 
duty or visitation in Vietnam or was exposed to herbicides in 
any other context.  Significantly, the National Personnel 
Records Center (NPRC), was unable to find any evidence to 
substantiate service in Vietnam, and the evidence submitted 
by the veteran does not provide the necessary documentation.  
In addition, although not conclusive, the veteran's DD Form 
214 does not indicate award of either the Vietnam Service 
Medal or the Vietnam Campaign Medal, both of which were 
routinely awarded for service in Vietnam.  In fact, in a 
February 2003 telephone contact with a rating specialist, the 
veteran himself stated that he was unsure whether or not he 
was in Vietnam, but thought he was involved in building a 
road there.  Significantly, before the veteran sought service 
connection for diabetes, when he filed a claim in December 
2002 for pension benefits, he reported that he had in fact 
had no Vietnam service.  

The Board finds that the evidence does not show Vietnam 
service.  The veteran's own statements and the lack of any 
proof from the service department of Vietnam service are 
persuasive.  Consequently, the veteran may not be presumed to 
have been exposed to herbicides during service.  
Additionally, there is no evidence of record showing that he 
was in fact exposed to herbicides in any other location.  
Therefore, his diabetes may not be presumed to have been 
incurred in service on account of herbicide exposure.  

Furthermore, because diabetes was not shown until many years 
after military service, it may not be presumed to have been 
incurred in or aggravated by active military service.  
38 C.F.R. §§ 3.307(a), 3.309(a) (2006).  

Turning to service connection on a direct basis, the 
veteran's entrance examination in September 1963 and his 
discharge examination in June 1966 were both negative for 
diabetes.  The first diagnosis of diabetes in the record was 
at a January 1988 cardiac examination, given in connection 
with the veteran's hypertension claim, by Martha D., a 
physician's assistant.  Outpatient treatment records from the 
St. Louis VA medical center (VAMC), dated from October 2001 
through May 2003 and November 1995 through March 2005, 
include multiple diagnoses of diabetes mellitus.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Based on the evidence of record, the Board finds that service 
connection on a direct basis for diabetes mellitus is not 
warranted.  Although there is medical evidence of a current 
disability, there is no medical evidence of in-service 
incurrence or aggravation of diabetes.  The SMRs show no 
diagnosis or treatment related to diabetes, and the veteran's 
entrance and discharge examinations are negative for 
diabetes.  Moreover, there is no showing of continuity of 
symptomatology after service, as the record shows that the 
veteran was not diagnosed with diabetes until approximately 
20 years after leaving service.  Consequently, the Board 
finds that the preponderance of the evidence is against this 
claim of service connection.

III. Tinnitus

The veteran contends that while in the United States Army he 
was exposed to very loud conditions, including explosions 
from large blockbuster bombs that caused him great pain and 
discomfort in his ears, which in turn resulted in tinnitus.

The veteran's personnel records reveal that he was a 
specialist in the 538th Engineer Construction Battalion, and 
his military occupational specialties (MOS) were noted to be 
cook and construction machine operator.

The Board notes that by way of a May 2005 decision review 
officer (DRO) decision the veteran was service connected for 
bilateral hearing loss with an evaluation of 20 percent 
disabling.  The RO granted the veteran service connection 
because it determined that the veteran's hearing acuity had 
worsened while he was on active duty.

The veteran's September 1963 entry physical examination 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
-5
5
5
LEFT
5
-5
10
20
15

The veteran's June 1966 separation physical examination 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
N/A
35
LEFT
35
25
25
N/A
25

During a December 2001 audiologic consultation, the veteran 
reported bilateral intermittent tinnitus, and denied any 
history of occupational and recreational noise exposure since 
his discharge from the armed forces.  However, a May 2003 
Otolaryngology consultation noted a slight worsening of 
hearing but no tinnitus.

During an August 2004 audiologic evaluation from the Poplar 
Bluff VA Medical Center, (VAMC), the veteran reported 
bilateral intermittent tinnitus, and stated that it had 
existed for the past two years, and lasted 5-10 minutes.  He 
reported that he had difficulty understanding conversational 
speech if the speaker was within a short distance from him, 
in groups and noisy situations, in his home environment and 
while using the phone.  The veteran reported to have 
experienced noise exposure while in the armed forces from 
1963 through 1965, as a combat engineer.

Here, there is evidence of a current disability in the form 
of the veteran's subjective complaints of bilateral tinnitus.  
There is also evidence of acoustic trauma while serving as a 
construction machine operator while a member of an engineer 
construction battalion.  The Board also finds that there is 
competent and sufficient lay evidence of a nexus between the 
veteran's current tinnitus and the in-service acoustic 
trauma.  Providing the veteran with the benefit of the doubt, 
the Board finds that this lay evidence regarding in-service 
noise exposure, coupled with the fact that the RO has granted 
the veteran service connection for bilateral hearing loss 
which has been described as a mixed loss that includes a 
sensorineural component that often is associated with 
tinnitus, a grant of service connection is warranted.  

Under the circumstances, and in light of the fact that 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of the coexisting 
hearing loss, see, e.g., Harrison's Principles of Internal 
Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005), 
the Board finds that there is support for the conclusion that 
the veteran's tinnitus can be attributed to his period of 
active military service.  The evidence, at a minimum, gives 
rise to a reasonable doubt on the question.  38 C.F.R. 
§ 3.102 (2006).  Service connection for tinnitus is therefore 
granted.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


